DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 24, 26-31, 35-36, 38-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-29, 35-36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Yabe (U.S. Pub. 2015/0070433)
Regarding claim 21, Yabe (‘438) discloses a device comprising a plurality of fluid ejection dies (1100), wherein each of the fluid ejection dies includes a plurality of contact pads (1103) and a plurality of fluid actuation devices, wherein the plurality of contact pads of each of the fluid ejection dies is arranged in a column (Figures 2-3, 9-10; Paragraphs 0026, 0028, 0036-0037)
An electrical interconnect element (20/21) positioned perpendicularly to the column of contact pads in each of the fluid ejection dies and extending across at least a portion of a top surface of at least two of the of fluid ejection dies (the electrical interconnect is shown above and on top surface of the fluid ejection dies; Figures 1, 9-10) and in contact with one of the contact pads of each of the fluid ejection dies to electrically interconnect the at plurality of fluid ejection dies (Figures 1, 9-10; Paragraphs 0060, 0066)
Depending on the orientation of the recording head and the fluid ejection dies the contact pads will be in columns along with the electrical interconnect elements positioned perpendicularly to the column of contact pads; refer to figure below.

    PNG
    media_image1.png
    562
    378
    media_image1.png
    Greyscale

Yabe (‘438) discloses a plurality of fluid ejection dies (Figures 2b, 5), but does not clearly disclose at least three fluid ejection dies are electrically interconnected.
Yabe (‘433) discloses an electrical interconnect element (21) in contact with one of the contact pads (1103) of each of the fluid ejection dies to electrically interconnect the at least three fluid ejection dies (Figure 13; Paragraphs 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching Yabe (‘433) into the device of Yabe (‘438), for the purpose of electrically connecting the fluid ejection dies
Regarding claim 22, a flex circuit connected to the electrical interconnect element and to electrical interconnect pads to connect to a host controller (Paragraphs 0034-0036)
Regarding claim 28, a plurality of electrical interconnect elements (Figures 1, 9-10)
Regarding claim 29, wherein each of the electrical interconnect elements is in contact with the data contact pad of one of the fluid ejection dies (Figures 1, 9-10)
Regarding claim 39, a fluid ejection device, comprising a carrier (1300); at least three fluid ejection dies (1100) attached to the carrier, wherein each of the fluid ejection dies includes a plurality of contact pads (1300) and a plurality of fluid actuation devices
a plurality of electrical interconnect elements (20/21) (Figures 1-2; 9-10; Paragraphs 0034-0036) wherein each of the electrical interconnect elements extends at least partially across a top surface of at least two of the fluid ejection dies (the electrical interconnect is shown above and on top surface of the fluid ejection dies; Figures 1, 9-10) and is in contact with one of the contact pads of each of the fluid ejection dies (Figures 2-3, 9-10; Paragraphs 0026, 0028, 0036-0037, 0060, 0066)
Yabe (‘438) discloses a plurality of fluid ejection dies (Figures 2b, 5), but does not clearly disclose at least three fluid ejection dies are electrically interconnected.

At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching Yabe (‘433) into the device of Yabe (‘438), for the purpose of electrically connecting the fluid ejection dies

Claims 24, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) as modified by Yabe (U.S. Pub. 2015/0070433) and further in view of Ciminelli et al (U.S. Pub. 2013/0193105)
Regarding claim 24, Ciminelli discloses wherein the electrical interconnect element includes a structure that is more rigid than the flex circuit (Paragraphs 0048-0049; metalized layer)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli into the device of Yabe, for the purpose of using a ridged layer to mount the print head dies
Regarding claim 35, a device, comprising a carrier including a window (1330) (Figure 1; Paragraph 0036)
A fluid ejection die (1100) attached to the carrier and positioned within the window, wherein each of the fluid ejection dies includes a contact pad (1103) and 
An electrical interconnect element (20/21) that extends at least partially across the window and is in contact with the contact pad of each of the fluid ejection dies (Figures 1, 9-10; Paragraphs 0060, 0066)
Yabe (‘433) discloses an electrical interconnect element (21) in contact with one of the contact pads (1103) of each of the fluid ejection dies to electrically interconnect the at least three fluid ejection dies (Figure 13; Paragraphs 0057)
Ciminelli discloses three print head dies (251) bonded to the metalized layer (270; metalized layer also shown in figures 10, 12a, 12b; Paragraph 0051).  Figure 13 discloses a window (291) wherein the metalized layer (270; “similar to the double-sided metalized layer of FIGS. 12A and 12B”; Paragraph 0052) will be mounted within the multi-layer substrate (Figures 10-12, 13; Paragraphs 0050-0052).  Therefore the three print head dies (251; Figure 11) will be positioned within the window (291; Figure 13) [Figures 13-14 also disclose positioning a plurality of fluid ejection dies within a window]
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate at least fluid ejection dies positioned within the window as taught by Ciminelli into the device of Yabe (‘438) as modified by Yabe (‘433), for the purpose of electrically connecting the fluid ejection dies
Regarding claim 36, Yabe (‘438) discloses wherein the carrier is a flex circuit (Fig. 1b; Paragraph 0035)
Regarding claim 38, Yabe (‘438) discloses each of the fluid ejection dies includes a data contact pad for data transfer, and a plurality of electrical interconnect elements, wherein each of the electrical interconnect elements is in contact with the data contact pad of the one of the fluid ejection dies (Figures 2-3, 9-10; Paragraphs 0026, 0028, 0036-0037, 0060, 0066)


Claims 26-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) as modified by Yabe (U.S. Pub. 2015/0070433) and further in view of Sato et al (U.S. Pub. 2002/0089567)
Regarding claim 26, Sato discloses wherein the electrical interconnect element includes a targeting fiducial to facilitate alignment of the electrical interconnect element with the contact pads of the fluid ejection dies (Figure 13; Paragraph 0100)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Yabe, for the purpose of improving reliability and providing an inexpensive ink jet recording head capable of high quality ink jet recording (Paragraphs 0020-0021)
Regarding claim 27, Sato discloses wherein each of the fluid ejection dies includes a data contact pad for data transfer, and wherein the electrical interconnect element is in contact with the data contact pad (Figure 13; Paragraphs 0073, 0083-0084, 0100)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Yabe, for the purpose of improving reliability and providing an inexpensive ink jet recording head capable of high quality ink jet recording (Paragraphs 0020-0021)
Regarding claim 30, Yabe (‘438) discloses a plurality of fluid ejection dies (Figures 2b, 5), but does not clearly disclose at least three fluid ejection dies are electrically interconnected.
Yabe (‘433) discloses an electrical interconnect element (21) in contact with one of the contact pads (1103) of each of the fluid ejection dies to electrically interconnect the at least three fluid ejection dies (Figure 13; Paragraphs 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching Yabe (‘433) into the device of Yabe (‘438), for the purpose of electrically connecting the fluid ejection dies

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) as modified by Yabe (U.S. Pub. 2015/0070433) and further in view of Yamashita et al (U.S. Pub. 2008/0211883)
Regarding claim 31, Yamashita discloses using a wiring substrate in the shape of a U for connecting contacts and terminals (Paragraph 0078)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamashita into the device of Yaba, for the purpose of connecting terminals on multiple side edges of the wiring substrate

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) as modified by Yabe (U.S. Pub. 2015/0070433) and further in view of Kneezel et al (U.S. Pat. 6,808,249)
Regarding claim 40, Kneezel discloses each of the fluid ejection dies comprises a single color fluid ejection die, and each single color fluid ejection die is of a different color (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the single color fluid ejection die of different colors, as taught by Kneezel into the device of Yabe, for the purpose of applying various colors for all regions of the printed paper

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.